Citation Nr: 1448710	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-29 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 through April 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for a TDIU.  The Veteran has perfected a timely appeal of that decision.

In his September 2011 substantive appeal, the Veteran asked initially that a video conference hearing be scheduled in this matter.  In a January 2013 statement, however, he expressed that he wished to withdraw his hearing request.  Neither the Veteran nor his representative has made a renewed hearing request.

This matter was previously remanded by the Board in August 2013 for further development, to include:  obtaining records for any additional VA treatment since January 2009 that is identified by the Veteran; asking the Veteran to complete and return a new VA Form 21-8940 TDIU application so as to provide him additional opportunity to provide a full and detailed post-service employment history; obtaining an addendum opinion from the same VA examiner who performed the prior February 2010 VA examination; and readjudication of this matter by the agency of original jurisdiction (AOJ).  Although VA has undertaken steps to comply with the ordered development action, the Board finds, for the reasons discussed below, that still additional development is necessary in order to afford the Veteran full due process.

The Veteran's claims file consists entirely of records maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  This electronic file is simply an electronic facsimile of the Veteran's previous paper record.  All documents stored in this electronic claims file are reviewed and considered as part of the evidentiary record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that service connection is presently in effect for the Veteran for:  right knee chondromalacia patella rated as 10 percent disabling; left knee chondromalacia patella rated as 10 percent disabling; hypertension rated as 10 percent disabling; right elbow degenerative joint disease rated as 10 percent disabling; left elbow degenerative joint disease rated as 10 percent disabling; right hallux valgus with bunions and degenerative joint disease, status post repair with surgical scar, rated as 10 percent disabling; left hallux valgus with bunions and degenerative joint disease, status post repair with surgical scar, rated as 10 percent disabling; right carpal tunnel syndrome rated as 10 percent disabling; left carpal tunnel syndrome rated as 10 percent disabling; coronary artery disease, status post triple coronary artery bypass graft associated with hypertension rated as 10 percent disabling; bilateral pes planus with a non-compensable disability rating; onychomycosis of both thumbs with a non-compensable disability rating; and erectile dysfunction with a non-compensable disability rating.  Based upon the foregoing disabilities, the Veteran has a 70 percent combined disability rating.  38 C.F.R. § 4.25.

In February 2010, the Veteran was afforded a VA examination of his service-connected disabilities to determine whether the Veteran's disabilities rendered him unable to secure or follow a substantially gainful occupation.  The VA examiner opined that none of the Veteran's disabilities, considered individually, rendered the Veteran unemployable.  As pointed out in the Board's prior August 2013 remand, the examiner did not offer an opinion as to whether the Veteran's disabilities, when considered together and cumulatively, rendered the Veteran unemployable.  For this reason, the Board directed that VA obtain an addendum opinion addressing that question.

Accordingly, an addendum opinion was sought from a different VA examiner than the one who performed the February 2010 examination.  Apparently, the new reviewing examiner determined that a new live examination of the Veteran was not warranted, and in a September 2013 addendum, expressed the opinion that the Veteran's service-connected disabilities, considered alone and collectively, do not render the Veteran unemployable.

The new examiner provides reasoned rationale for his conclusions.  Nonetheless, such rationale appears to be based primarily upon data and assumptions gleaned primarily from the objective findings noted in the prior February 2010 examination report.  Since the February 2010 examination, VA has associated with the claims file new and additional records for VA treatment received by the Veteran through April 2013.  These records note complaints of worsening knee pain and objective findings of diminished knee motion and mild varus deformity, chest pains after exertion, and complaints and findings of worsening elbow, wrist, and hand pain and grip strength with new neurological findings of left median and ulnar mononeuropathies.   Indeed, a September 2012 record indicates that additional surgery for the left wrist was contemplated.  In sum, the newly obtained VA treatment records indicate some progression in the Veteran's disabilities, particularly in relation to the Veteran's knees, coronary artery disease, and carpal tunnel syndrome.  Despite the foregoing, the examiner does not mention or discuss the knee, cardiac, wrist, elbow, and hand complaints and findings that are noted in these VA treatment records.  As such, it is unclear as to what extent these recent findings have upon the examiner's conclusions and rationale.

In view of the foregoing, the Board is of the opinion that a new live VA examination of the Veteran is in order to determine whether the current manifestations associated with each of the Veteran's service-connected disabilities, considered alone and in conjunction with each other, render the Veteran unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered any other treatment for his service-connected disabilities since July 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to a TDIU.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate her claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination for his service-connected disabilities.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his service-connected disabilities since July 2013.

2.  Make efforts to obtain any private or VA treatment records identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should also be afforded a VA examination to determine whether the Veteran's service-connected disabilities, either acting individually or in conjunction with each other, render the Veteran unable to secure or follow a substantially gainful occupation.  The designated VA examiner should be requested to review the entire claims file in conjunction with the examination.

For reference, the Veteran's current service-connected disabilities include:  right knee chondromalacia patella; left knee chondromalacia patella; hypertension; right elbow degenerative joint disease; left elbow degenerative joint disease; right hallux valgus with bunions and degenerative joint disease, status post repair with surgical scar; left hallux valgus with bunions and degenerative joint disease, status post repair with surgical scar; right carpal tunnel syndrome; left carpal tunnel syndrome; coronary artery disease, status post triple coronary artery bypass graft associated with hypertension; bilateral pes planus; onychomycosis of both thumbs; and erectile dysfunction.

All appropriate testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations and symptoms of the Veteran's service-connected disabilities and discuss the impact of such symptoms on the Veteran's activities of daily living and occupational functioning.

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's service-connected disabilities, either acting individually or in conjunction with each other, render him unable to secure or follow gainful employment.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



